Title: To James Madison from William Jarvis, 27 September 1806
From: Jarvis, William
To: Madison, James



Sir
Lisbon 27th: Septr. 1806

The accompanying is a copy of my last respects by the Brig Neptune, Captn. Dunbar via New York.  The only material occurrence which has Since taken place in this Country is the sailing to day of Lord St. Vincent with the Squadron.  A Cutter arrived from Plymouth last night which it is supposed brought him the orders.  Some say he is only going out for a few days, in compliance with the Treaty between France & Portugal, which it is said restricts a Squadron remaining here to six weeks at one time, but as I have not been able to get the Treaty, nor seen any body to day that knows any thing about it, I cannot tell what Credit it is deserving; others that he has gone for good & all.  Nobody but himself & the Earl of Rosslyn I imagine Knows.  If he does not return, it must involve the object of his mission in more mystery.  Did he come here, as I before acquainted you had been confidently reported to take away the Royal Family &c from the full persuasion that the Emperor Napoleon intended to possess himself of Portugal, or at least to oblige this Government to prohibit British Manufactures, he certainly would have remained or would return Shortly, particularly as it is positively said that Lord Lauderdale has left Paris.  It cannot be supposed that the British ministry have been able to delve into the Secret intentions of the French Cabinet as it regards this Country and that the departure of the Squadron is owing to their being Satisfied that the Emperor had really no such intentions as they imputed to him.  If this cannot be admitted I see no other conclusion than that His Lordships object was not what was given out or that the Squadron will return. for if there was ever any serious intention to take possession of this Kingdom, it will naturally follow that it is most likely to be done directly after the Reported failure of the Negotiations, and at a moment when the French are not opposing any powerful enemy in the field.  Should he not return it will probably be concluded that his object was to arrest M Jerome Bonaparte, or as formerly observed, a political finesse intended to give weight to the Negotiations an opposition of threat to threat. The French report that the Emperor is dissatisfied with the Squadron being here & has demanded of this Government its departure.  It does not appear probable, should this Government suspect the intentions of the Emperor Napoleon that such a demand would make much impression, and certainly it would not be complied with on the part of the English, even if they had no other object in view than to protect the British Merchants & Secure their property, so that I cannot conceive if such a demand has been made it would be attended with any effect, if as before observed, the views of Napoleon were doubted  I have not yet been able to bring myself to beleive that the Emperor had ever any Serious intention to possess himself of this Country  I think it can be pretty clearly demonstrated that it is not for the interest of France, and it is seldom that Governments are disposed to take on themselves the odium of the violation of Neutral good faith, by acting contrary to the National interest, even although it should have some private interest in the measure.  Could the wealth of the Brazils be as easily Secured to France as can the Possession of this Kingdom, a la bonne heure at a good time; but it being pretty evident that its enemy would reap all the advantage of the Colonial Riches, I am persuaded no Serious attempt will ever be made.  It is possible however there is some Secret interest, which Supercedes the Commercial advantages derived from the independent Neutrality of this Country.  It was the opinion of many founded on the supposed interest of France & England that the present War would not take place.  Perhaps it originated in an opinion that an Heriditary Government was most proper & adviseable for France, and that such change could not so easily or so safely be effected in Peace.  Possibly an observation that was made to me a few days since by a person who was engaged in the remittance of the Subsidy to France, stipulated at the commencement of the War, may afford a probable Solution of the cause of the threats which are said to have been made in the course of the Negotiations; that the Subsidy was only for a Stipulated time & that the last remittance was made about two months Since.  If this be the fact, of which I have little doubt, would it be a forced inference to say that any threats against this Country which may have been thrown out by the Cabinet of the Thulleries, had in view a continuation of the Subsidy  Whatever has been in Agitation it is certain that every thing has remained here as quiet, in point of active operations on the part of this Government or the Portugueze inhabitants as at any period of the War.  Nothing is doing to the Vessels of War, except a leisure repair of the three formerly mentioned; the Army has not been recruited, & the impress for the Marine Corps has ceased; the discount on public paper is still at 19 pr cent; nor are any of the Merchants taking any steps to get away their property.  If extraordinary Solicitude has any where been discovered to get property out of the Country, it has been confined to the English, and they certainly have not made any considerable exertions for the purpose.  Should Lord Lauderdale, as it is positively asserted, but which I doubt, actually have left Paris, I imagine our Negotiation will not be retarded by it Mr Fox is as positively said to have died the 14th: If true I shall lament him as a great Man & as a person whom I beleive was a good friend to the U. S. I trust that the good Sense of the British Government will not let such a circumstance effect the adjustment of our differences with Gt. Britain.
A New foremast must be had for the Constitution, the old one being rotten from the head to the middle. For about 8 feet of the middle it was rotten through to within about 3 inches of the Surface.  With perfect Consideration I have the honor to be Sir Yr. Mo: Ob: Servt

Wm. Jarvis



P. S.  Sir
Octr. 1st.

The vessel by which this goes being detained affords me the opportunity to acquaint you with the report of the day.  It is, that it was owing to the representations of this Court to that of St. James’s that Lord St. Vincents was ordered to leave here.  If such a remonstrance has been made it unquestionably would not have been complied with, had the Cabinet of London beleived that the Emperor had any Serious intentions on this Country, for whatever line of conduct they pursued regarding the Portugueze they certainly would not have allowed the wealth of the British Merchants here to fall into the hands of the French: then it must be concluded that no such intention was really apprehended & that the squadron’s coming here had some other object in view, that some new arrangement between this Court & that of Paris has caused this change  All idea of the return of the squadron seems to be given up.  It is reported, but I presume nobody knows, that three Ships of the line were sent away with Sealed orders.  It is certain that three Steered to the Southward & the other three to the Northward  A Cutter arrived from Plymouth last night in Seven days, and brings advice that Lord Lauderdale was in Paris the 18th: Ulto.  After it was understood that the principal terms were Settled between Messrs: Fox & Talleyrand, the Treaty not being signed in a fortnight or three weeks after Lord Lauderdales arrival in Paris, was possibly sufficient ground to beleive that a Treaty would not be made, but as this may be supposed time enough to know the intentions of the French Government, as to any unadjusted points, his longer stay may probably fairly lead to a reasonable conclusion that it is owing to no difference between the two Cabinets as to the terms; but possibly a disinclination on the part of Prussia to restore Hanover.  When offering this Sentiment before, I took the liberty to observe the possibility of its being retarded by some farther Germanick arrangements, which the time the Minister has been there must render improbable, as it cannot be supposed the British Govmt. would allow him to be made a Stalking horse of so long.  Two facts must have been of more worth to you than all this speculation, from whence your own mind could have Suggested a thousand times better: but in the dearth of real information Men are commonly obliged to resort to conjectures; and I beg you will have the goodness to excuse my having troubled you so long with mine  Respectfully I Remain Sir Yr Mo. Ob: St.

Wm. Jarvis


